DETAILED ACTION
Claims 37, 44-48 and 51-56 are under current consideration.
Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn. The 102 rejection has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 37, 44-48 and 51-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Huang (US 2005/0164226-previously cited by 892) and Fodor (20080227653-cited by the IDS).
Huang is cited for disclosing a method for detecting a specific RNA in a sample; see abstract. See para. 7+ for the method steps, including making a “hybrid template” comprising a DNA and an RNA portion which are complementary to a region of a specific RNA molecule and binding said hybrid template to said specific RNA molecule; see para. 8 and 9 and instant claims 37, step a and 40. Note that this meets the “query DNA” of the instant claims for the presence of RNA is not excluded. Para. 10 and para. 16 teach digesting the db-stranded RNA/DNA duplex with a riboendonuclease, wherein the riboendonuclease is RNase H; see claim 37, step c. Para. 51 teaches that RNase H hydrolyzes the phosphodiester bonds of RNA which hybridized to DNA but does not digest single- or double-stranded DNA. Also see Example I, para. 79+ for disclosing steps a-c of claim 37. See para. 83 which indicates that the RNase H digestion were carried out at 37C followed by polyacrylamide gel electrophoresis; see instant claims 37, step c, 38 and 52-54. See Figure 1 which depicts a hybrid template which comprises 12 or more nucleotides; see instant claim 44. See para. 81 which describes using a lacZ-expressing plasmid from a yeast; see instant claims 39, 55 and 56. Note that the method steps of claim 56 have been met by the prior art and thus, the intended use of using the product as a vaccine is also met; see preamble of claim 56. It is noted here that Huang teaches the use of a plurality of different hybrid templates that are specific for a single microorganism, pathogen or gene; see para. 18+. Further, para. 20 discloses a method for detecting at least one specific RNA molecule in a population comprising a plurality of different RNA molecules; see claim 55. 
Huang does not explicitly teach that the formation of the hybrid duplex is carried out at a temperature between 0-10 degrees C (claim 37, part a); claims 45-51 are directed to molar ratio of query nucleic acid to subject nucleic acid (claims 45 and 46); GC content percentages (claims 47-48); period of time for the formation of hybrid duplex (claim 51); and wherein the products are not subject to a sequencing reaction (claims 54).  
Fodor, para. 580 provides the following in view of nucleic acid hybridization: Parameters which are well known to affect specificity and kinetics of reaction include salt conditions, ionic composition of the solvent, hybridization temperature, length of oligonucleotide matching sequences, guanine and cytosine (GC) content, presence of hybridization accelerators, pH, specific bases found in the matching sequences, solvent conditions, and addition of organic solvents.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use the method taught by Huang and prepare query nucleic acid sequences which specifically hybridize to the vector and another to the gene insert. One would have been motivated to do so for the advantage of detecting the vector and the gene insert, if one or both are present, in a given sample.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify parameters known to influence hybridization between the subject RNA and query nucleic acid sequences. Such parameters would include the molar ratio of query nucleic acid to subject nucleic acid, GC content, temperature of hybrid formation and time period necessary for such formation. One would have been motivated to do so for the gain of optimizing the conditions which would lead to successful hybridization.
It would have been obvious to one of ordinary skill in the art at the time of the invention to determine if contaminating template DNA was present in the sample or not following running an agarose gel, given RNase H does not digest DNA.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a step of sequencing the products or not. One of ordinary skill in the art would have determined if such an additional step following RNase H-mediated cleavage of the duplex and detection thereof would be necessary or not for other experiments.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, commonly used and successfully demonstrated in the prior art; including using query nucleic acids, modifying different parameters necessary for successful hybridization of nucleic acids are known in the art, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made. 
Given the method is met by the prior art, the same results would be expected, including wherein said method can distinguish between a subject RNA product and an RNA sharing at least 80% sequence identity; see claim 37.
Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive. Applicant argues that Huang teaches the use of an RNA/DNA hybrid oligonucleotide rather than a DNA oligonucleotide. Applicant contends that the prior art does not specify conditions for forming an RNA/DNA hybrid duplex in the temperature range of 0-10 degrees C. Applicant contends the method does not confirm the absence of contaminating DNA template. 
In response, Huang meets the “query DNA oligonucleotide complementary to a portion of the subject RNA vaccine product” of the claims. While Huang teaches an RNA/DNA hybrid oligonucleotide rather than a DNA oligonucleotide, a hybrid oligonucleotide is not excluded from the claims and the teachings of Huang meet the structural limitations of claim 37.
Further, while the prior art does not specify conditions for the formation of an RNA/DNA hybrid duplex at 0-10 degrees C, it would have been obvious for one of ordinary skill in the art to carry out the formation of the hybrid duplex at various temperatures, including at 0-10 degrees C. Of note, the claims do not indicate any conditions, such as salt content or ionic strength of the solutions, length of the RNA or DNA for hybridization or any sequence providing the GC content. Different parameters may affect other parameters, such as the optimal temperature needed for hybridization of the RNA and DNA which can be readily determined by one of ordinary skill in the art.
In view of confirming the absence of contaminating DNA template, this would have been obvious for one of ordinary skill in the art to confirm following the digestion of subject RNA product using RNase H and running the digested RNA as well as any undigested contaminating DNA on a gel as determined by the MW of a known DNA template. RNase H digests the phosphodiester bonds of RNA; however, the enzyme does not digest single- or double- stranded DNA or double-stranded RNA; see para. 51 of Huang.
As noted above, the method is met by the prior art; thus, the same results would be expected, including wherein said method can distinguish between a subject RNA product and an RNA sharing at least 80% sequence identity
The arguments are not found persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648